UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
HASSAN CHAHINE, et al.,

                                Plaintiffs,

         against
                                                         CIVIL ACTION NO.: 19 Civ. 276 (LTS) (SLC)

                                                                   SCHEDULING ORDER
THE CITY OF NEW YORK, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         Pursuant to the conference held today, March 10, 2020, the discovery schedule is

amended as follows:

         1. All fact discovery shall be completed no later than April 27, 2020.
         2. Plaintiffs’ expert disclosures shall be made no later than June 1, 2020.
         3. Defendants’ expert disclosures shall be made no later than July 13, 2020.


The remaining pre-trial deadlines are unchanged.

         The Clerk of Court is respectfully directed to update the schedule as outline herein and to

close the Letter-Motion at ECF No. 120.


Dated:             New York, New York
                   March 10, 2020
                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
